DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 72-80 are objected to because of the following informalities:  claims 72-80 require “The system of claim…” whereas the independent claim from which they depend requires “An apparatus for…”; in the interest of consistency the dependent claims should require an apparatus or the independent claim should require a system.   Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56, 63, 65-67, 71, 76-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner (US 875,989).
With respect to claims 56 and 71 Garner discloses a coking system, comprising:
a coke oven [reference character O in Fig. 1] comprising a plurality of interior surfaces including a floor, a crown, and opposing sidewalls between the floor and the crown;
a pushing ram [see annotated Fig. 1, below] configured to push a charge of coke from the oven; and
a decarbonization system [reference characters a1, a4, a3  in Fig. 1] reciprocally movable along a length of the coke


    PNG
    media_image1.png
    361
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    465
    media_image2.png
    Greyscale

	With respect to claim 56 Garner discloses that the scraper comprises at least one rounded or beveled edge [reference character a3 in Fig. 2] proximate at least one of the interior surfaces of the coke oven.
With respect to claims 63 and 76 Garner discloses that the surface of the scraper includes a first portion [reference character “a” in Fig. 2] extending along a first axis, and a second portion [see annotated Fig. 2, below] extending from the first portion and along a second axis angled relative to the first axis.
                                                  
    PNG
    media_image3.png
    292
    412
    media_image3.png
    Greyscale


With respect to claim 65 Garner discloses removing coking deposits from the coke oven comprises scraping the coking deposits with a scraper comprised of an abrasive. Note that the definition of an "abrasive" is "[h]aving the property of abrading; of the nature of or characterized by abrasion; capable of or used for scraping, rubbing, grinding, etc”1, it is clear that the sharp beveled edge of the shovel taught by Garner would scrape against the floor of the coke oven.
With respect to claims 66 and 77 Garner discloses that the decarbonization system is operatively coupled to a pushing ram head [reference character “a” in Fig. 1] of the pushing ram such that, when the pushing ram is in operation, the scraper is disposed vertically below at least a portion of the pushing ram head.
	With respect to claim 67 and 78 Garner discloses that the decarbonization system is operatively coupled to a pushing ram arm [reference character B in Fig. 1] of the pushing ram such that, when the pushing ram is in operation, the scraper is disposed vertically below at least a portion of the pushing ram head, the pushing ram arm (i) being .

Claim(s) 56, 58, 68, 71 and 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovett (US 1,830,951).
With respect to claim 56 and 71 Lovett discloses a coking system, comprising:
a coke oven [reference character 2 in Fig. 1] comprising a plurality of interior surfaces including a floor, a crown, and opposing sidewalls between the floor and the crown;
a pushing ram [reference character 14 in Fig. 2] configured to push a charge of coke from the oven; and
a decarbonization system [reference characters 26 in Fig. 2] reciprocally movable along a length of the co
oven and configured to remove coking deposits from the coke oven, the decarbonization system comprising a scraper [reference character 26 in Fig. 2] operatively coupled to an end portion of the pushing ram, wherein, when the pushing ram is in operation, the scraper extends in a direction substantially parallel to a length axis of the coke oven such that a surface [the tip] of the scraper faces the floor of the coke oven.
	With respect to claim 58 Lovett discloses that the scraper includes at least one weight [reference character 28 in Fig. 2] coupled thereto.
	With respect to claims 68 and 80 Lovett discloses that the scraper is movably coupled to the pushing ram along a direction parallel to a height axis of the coke oven, such that, when the pushing ram is in operation, the scraper substantially follows a contour of at least one of the interior surfaces of the coke oven [pp. 2 lines 17-24 and 53-61, when moving backwards the scraper will freely follow the contour of the floor of the oven].
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59-60 and 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (US 875,989) in view of Griffin (US 1,378,782).
With respect to claim 59 and 72 Garner discloses that the scraper comprises a first scraping portion and a second scraping portion spaced apart from one another to define a gap [see annotated Fig. 2, below], the first and second scraping portions being coupled [at “a4” in Fig. 2] to the pushing ram [at opposite sides of the head “a” in Fig. 2].
Garner does not disclose that that first and second portions are being coupled to the pushing ram by couplers. 
Griffin discloses a coke shovel [reference character 22a in Fig. 8] that is coupled to a pushing ram [reference character 4 in Fig. 8] by couplers (bolts) [reference character 25’ in Fig. 8].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Garner by attaching the shovel to the pushing ram head/pushing ram via bolts, as taught by Griffin, in order to allow for disassembly of the device for the purposes of repair or replacement.

    PNG
    media_image4.png
    355
    402
    media_image4.png
    Greyscale


With respect to claims 60 and 73 Garner discloses that the first scraping portion is coaxially aligned with the second scraping portion [see annotated Fig. 2, above, the arcuate portions of the scraper share the same center].

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (US 875,989) in view of Homan (US 2,827,424).
With respect to claim 64 Garner does not disclose that removing coking deposits from the coke oven comprises scraping the coking deposits with a scraper comprised of steel, a steel alloy, or ceramics.
	Homan discloses a coke scraper [reference character 169 in Fig. 1] which may be fabricated from stainless steel due in part to its corrosion resistant properties [column 6 lines 46-50].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the scraper taught by Garner by forming the scraper from stainless steel, as taught by Homan, so that the scraper will be corrosion resistant [column 6 lines 46-50].

Claims 69-70 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovett (US 1,830,951) in view of Tucker (US 3,199,135).
With respect to claims 69-70 and 79 Lovett does not disclose that the scraper is a first scraper, the decarbonization system further comprising a second scraper such that, when the pushing ram is in operation, the second scraper extends upwardly from the decarbonization system to substantially follow a contour of the crown of the coke oven or wherein the second scraper follows a contour of one of the opposing sidewalls of the coke oven.
Tucker discloses a scraping system [see Fig. 3-5] that includes scrapers [reference character 50 in Fig. 5] that are attached to the ram [reference characters 14 and 16 in Figs. 1-3] scrape the side walls, floor, and crown of the coke oven (at least the portions that constitute the door jamb) [column 1 lines 9-14]. The mechanized jamb cleaning system is advantageous because it saves time and effort in the operation of a coke oven [column 1 lines 32-38].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Lovett by including on the pushing ram the door jamb cleaning system taught by Tucker in order to mechanically clear the door jamb when required during the pushing process in order to save time and effort in the operation of a coke oven [column 1 lines 32-38 of Lovett].


Allowable Subject Matter

Claims 61-62 and 74-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "abrasive, adj. and n." OED Online, Oxford University Press, March 2018,www.oed.com/view/Entry/560. Accessed 10 April 2018.